Name: The Schengen acquis - Decision of the Executive Committee of 14 December 1993 concerning the declarations by the Ministers and State Secretaries (SCH/Com-ex (93) 10)
 Type: Decision
 Subject Matter: European Union law;  international affairs;  international law;  economic geography;  EU institutions and European civil service
 Date Published: 2000-09-22

 Avis juridique important|41993D0010The Schengen acquis - Decision of the Executive Committee of 14 December 1993 concerning the declarations by the Ministers and State Secretaries (SCH/Com-ex (93) 10) Official Journal L 239 , 22/09/2000 P. 0127 - 0128DECISION OF THE EXECUTIVE COMMITTEEof 14 December 1993concerning the declarations by the Ministers and State Secretaries(SCH/Com-ex (93)10)THE EXECUTIVE COMMITTEE,Having regard to Article 132 of the Convention implementing the Schengen Agreement,HAS DECIDED AS FOLLOWS:The declarations by the Ministers and State Secretaries of 19 June 1992(1) and 30 June 1993 regarding the bringing into force of the Implementing Convention and the fulfilment of the prerequisites are hereby confirmed.Paris, 14 December 1993.The ChairmanA. Lamassoure(1) The declarations of 19 June 1992 have not been taken over in the acquis.DECLARATION OF THE MINISTERS AND STATE SECRETARIESMadrid, 30 June 1993.SCH/M (93) 141. The Ministers and State Secretaries hereby agree to set the political goal of applying the 1990 Schengen Convention as of 1 December 1993.2. The Ministers and State Secretaries note that the following preconditions have been fulfilled:- the Common Manual,- the arrangements for issuing the uniform visa and the Common Consular Instructions on Visas,- the examination of applications for asylum,- the airports, as agreed in the Declaration of the Ministers and State Secretaries of 19 June 1992.Great progress has been made in respect of the other preconditions, which have already been fulfilled to such an extent that the said application ought to be possible as of 1 December 1993. To this end, and in compliance with the 1990 Schengen Convention, additional efforts are necessary to give effect to the agreements already reached on external border controls and drugs.The Ministers and State Secretaries confirm that an operational SIS is an essential condition for the abolition of controls at the internal borders. Significant progress has been accomplished in this area. They agree to step up work to enable the SIS to be brought into operation by degrees as the States successfully complete the tests and bring their N.SISs into operation.3. At its meeting in October the Executive Committee will take final stock of progress made in realising the additional efforts mentioned above.4. The 1990 Schengen Convention will apply in all the Member States which have fulfilled the preconditions and have an operational N.SIS.To this end, all the Member States undertake to make all the necessary arrangements to complete the national procedures required for ratification of the Convention and the Accession Agreements.5. The Ministers and State Secretaries agree that the original Signatory States to the 1990 Schengen Convention which have not already done so must deposit their instruments of ratification as soon as possible and at the latest on a date which will allow the deadline set in paragraph 1 to be respected. Those Member States which have not already done so also agree to deposit, as soon as possible and at the latest on a date which will allow the deadline set in paragraph 1 to be respected, their instruments ratifying the Accession Agreements of those States whose N.SISs are being integrated into the system. This undertaking will also apply as the other acceding States reach the same stage with regard to their respective N.SISs.The Ministers and State Secretaries agree that the Declaration on Article 139 in the Final Act of the Convention implies that the bringing into force of the Convention is subject to an Executive Committee Decision which must be adopted as soon as the preconditions have been fulfilled.